CLARK, J.,
concurs in part, dissents in part and assigns reasons:
|J agree with the majority that respondent committed intentional serious professional misconduct; however, I dissent as to the discipline imposed. I would, instead, impose permanent disbarment.
Respondent deliberately stole items of personal property from a fellow lobbyist while in the Capitol building, one of the seats of our state government. Following the theft, respondent attempted to destroy evidence of his wrongdoing, and then lied to police officers investigating the matter. Respondent refused to cooperate with the ODC in its investigation.
Based upon respondent’s history of prior discipline, failure to cooperate, failure to acknowledge wrongdoing, and intentional wrongdoing, the proper discipline is permanent disbarment.
Respondent is at the present time suspended from the practice of law, as he was at the time he committed the present misconduct. As the majority notes, bar discipline is designed to maintain high standards of conduct, protect the public, preserve the integrity of the profession, and deter future misconduct. Here, what amounts to more than a seven-year suspension from the practice of law has failed to do any of those things with respect to respondent. In such a case, permanent disbarment, rather than disbarment, is the more reasonable discipline to be imposed.